Citation Nr: 0902897	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  05-00 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to May 
1968, and thereafter served on inactive duty training 
(INACDUTRA), with annual 14-day periods of active duty for 
training (ACDUTRA) commencing in April 1969, April 1970, and 
June 1971.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine that denied service connection for the cause of 
the veteran's death.  The appellant perfected a timely appeal 
of this determination to the Board.


FINDINGS OF FACT

1. The veteran's service was etiologically related to his 
acute myelogenous leukemia.

2. Acute myelogenous leukemia was the cause of the veteran's 
death.


CONCLUSION OF LAW

A disability incurred in service caused the veteran's death.  
38 U.S.C.A. §§ 1110, 1116(f), 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.6(a), 3.303, 3.307, 3.309(a), 3.312 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  The VCAA has since been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  The 
Board has considered this legislation, but finds that, given 
the favorable action taken below, no discussion of the VCAA 
at this point is required.

The appellant argues that she is entitled to service 
connection for the cause of the veteran's death.

When a veteran dies due to a service-connected or compensable 
disability, the veteran's surviving spouse, children and 
parents are entitled to dependency and indemnity 
compensation.  38 U.S.C.A. § 1310.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In addition, a presumption of service 
connection arises for cancer if it is manifested to a degree 
of 10 percent within one year of service.  38 C.F.R. § 3.307, 
3.309(a).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The death of a veteran is considered to have been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a).  A disability is 
considered to be the principal (primary) cause of death when 
it, singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A disability is 
considered to be a contributory cause of death when it 
contributed substantially or materially to death, combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that a disability 
casually shared in producing death; it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c)(1).  
Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, are not held to have contributed to death when such 
death is primarily due to unrelated disability.  38 C.F.R. 
§ 3.312(c)(2).

Active military, naval, and air service includes active duty, 
any period of ACDUTRA during which the individual concerned 
was disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of INACDUTRA 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in line of duty or from 
an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training.  
38 C.F.R. § 3.6(a). 

Service medical records during the veteran's period of active 
service and periods of ACDUTRA do not reflect complaints of 
or treatment for acute myelogenous leukemia or any related 
disorder.

In May 1972, the veteran presented with onset of weakness and 
tachycardia associated with mild chest pain.  The appearance 
of obvious anemia was noted, and it was apparent that his 
anemia had been present for some time, since his friends 
commented about his pallor some four to five months back.  
The veteran reported that he had been pale and weak and 
unable to do more than just a day's work since February, and 
for about three months had had increasing distress on 
exertion.  The veteran reported that his general health had 
always been good and that he had not seen a doctor for many 
years.  In July 1972, following bone marrow and blood 
testing, the veteran was diagnosed as having acute 
preleukemic myelogenous leukemia.

The veteran's death certificate indicates that he died on 
February 17, 1973, and that the cause of death was acute 
myelogenous leukemia.

The record reflects that the veteran was not service-
connected for any disabilities at the time of his death.

A VHA opinion was provided by a hematology/oncology 
specialist, after a review of the claims folder.  The 
examiner opined that the available record did not show that 
there was any clinical evidence of acute leukemia during the 
time of the veteran's service, but that it was likely that 
the bone marrow damage leading to acute leukemia took place 
during his time of service in Vietnam, and the likelihood was 
strengthened by the fact that leukemia was preceded by a 
period of myelodysplasia and/or myeloproliferative disease.  
The examiner stated than exposure to radiation and certain 
chemicals increased the incidence of leukemia, which peaked 
after five years, and that Agent Orange was a cancer causing 
chemical.  The VHA examiner furthermore opined that it was as 
likely as not that the hematologic evidence of pre-leukemia 
was present during the veteran's active military service or 
ACDUTRA period.  The examiner explained that hematologic 
evidence was only apparent from blood or bone marrow 
examination, which was not available from the time of the 
veteran's service, but that hematologic abnormalities may 
precede the clinical manifestation of the disease.  The VHA 
examiner also stated that the likelihood of the development 
of acute leukemia after exposure to Agent Orange was about 
four-fold that of the general population, and the likelihood 
of development of hematologic abnormalities characteristic 
was as likely as not.

After reviewing the record, resolving reasonable doubt in the 
appellant's favor, the Board finds the evidence of record to 
be at least in relative equipoise.

Service medical records during the veteran's period of active 
service and periods of ACDUTRA do not reflect complaints of 
or treatment for acute myelogenous leukemia or any related 
disorder.  Furthermore, the veteran's leukemia can not be 
presumed under 38 C.F.R. §§ 3.307 and 3.309(a), as the 
veteran's acute myelogenous leukemia did not manifest to a 
degree of 10 percent within one year of the veteran's period 
of active service; such presumptions are not applicable with 
respect to ACDUTRA or INACDUTRA where service connection has 
not been established for any disease or injury during that 
period of ACDUTRA or INACDUTRA.  See Beggins v. Derwinski, 1 
Vet. App. 474, 478 (1991).  

However, the competent medical evidence of record weighs in 
the appellant's favor.  The only medical etiology opinion of 
record is that of the October 2008 VHA examiner, which 
indicates that, although the available record did not show 
that there was any clinical evidence of acute leukemia during 
the time of the veteran's service, it was likely that the 
bone marrow damage leading to acute leukemia took place 
during the time of service in Vietnam, which was during his 
period of active duty.  The examiner also stated that the 
likelihood was strengthened by the fact that leukemia was 
preceded by a period of myelodysplasia and/or 
myeloproliferative disease.  The VHA examiner furthermore 
opined that it was as likely as not that the hematologic 
evidence of pre-leukemia was present during the veteran's 
active military service or ACDUTRA period, explaining that 
hematologic evidence was only apparent from blood or bone 
marrow examination, which was not available from the time of 
the veteran's service, but that hematologic abnormalities may 
precede the clinical manifestation of the disease.  There is 
no medical opinion or other competent medical evidence of 
record indicating that the veteran's acute myelogenous 
leukemia most likely was not incurred during his period of 
service.  Therefore, the Board finds the evidence with 
respect to whether acute myelogenous leukemia was incurred in 
or caused by service to be in relative equipoise.

Resolving reasonable doubt in favor of the appellant, the 
Board finds the veteran's period of service to be 
etiologically related to his acute myelogenous leukemia, and 
acute myelogenous leukemia to be the cause of the veteran's 
death.

The Board notes the provisions of 38 U.S.C.A. § 1116(f) 38 
C.F.R. §§ 3.307 and 3.309(e) regarding service connection for 
a disability resulting from exposure to an herbicide agent 
for veterans who had active service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  The Board also notes the VHA 
examiner's statement that the likelihood of the development 
of acute leukemia after exposure to Agent Orange was about 
four-fold that of the general population.  However, in light 
of the favorable decision in the instant case, any discussion 
of presumptive service connection under such provisions is 
moot.

Accordingly, service connection for the cause of the 
veteran's death is warranted.


ORDER

Service connection for the cause of the veteran's death is 
granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


